- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Clarification on News: Abreu Lima Refinery Rio de Janeiro, September 13, 2011, Petróleo Brasileiro S.A. – Petrobras, in response to CVM Official Letter 326/2011, clarifies about news published by the Brazilian press about the participation of Petróleos de Venezuela (PDVSA) in the Abreu e Lima Refinery. As informed by the Company on March 26, 2008, Petrobras and PDVSA executed an agreement which established the basis of for a partnership to build the Refinery. According to the agreement, Petrobras would have a 60% interest while PDVSA would have a 40% interest in the company to be established. To start the Project, Petrobras formed the company Refinaria Abreu e Lima S.A (Abreu e Lima), currently 100% controlled by Petrobras Group. The Company also confirms that it obtained a loan in 2009 from the Brazilian Development Bank – BNDES to finance the construction of the Refinery, as informed in its Financial Statements. For the participation of PDVSA in the partnership, PDVSA needs to acquire 40% of the interest in Abreu e Lima, thus assuming 40% of the debt undertaken, as well as all the contractual obligations resulting from it, including the guarantees required by BNDES. Considering the investment needs to proceed the construction of the refinery, Petrobras confirms that it is negotiating a deadline with PDVSA to execute the transaction described above. Petrobras will disclose all the information regarding the sale of the interest of Abreu e Lima when it takes place, complying with the requirements of the Brazilian legislation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 13, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
